Citation Nr: 0631219	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
application to reopen claims of entitlement to service 
connection for arthritis of the lumbar spine.

In February 2004, the Board reopened and remanded this issue 
for additional development. 

In May 2005, a motion  to advance this case on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2006).

In June 2005, the Board remanded this case for additional 
development. The case has now been returned to the Board.


FINDINGS OF FACT

Arthritis of the lumbar spine was not incurred in or 
aggravated in service, nor was arthritis of the lumbar spine 
manifested to a compensable degree within the first year 
following discharge from active duty, and any current lumbar 
spine disorder is unrelated to service.


CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred in or 
aggravated by military service, and may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002, April 
2004, and October 2005 correspondence, amongst other 
documents considered by the Board, generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice addressing the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The claim was readjudicated in a June 
2006 supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal is harmless because the Board has determined that 
the preponderance of the evidence is against the claim.  
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Service connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Certain chronic disabilities, such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board is mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

In addition, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Background

The veteran alleges that his arthritis of the lumbar spine is 
the result of two injuries to the back in service.  The first 
injury occurred when he lifted a crate and felt something 
snap in his back; the second was when his transport ship was 
attacked by a Kamikaze airplane.  The record contains a 1957 
document noting that in January 1945 the veteran's convoy was 
attacked by enemy aircraft.  It also contains a partial 
personal diary which notes that 119 men were killed in 
the attack.  The diary does not record that the veteran 
suffered a back injury during this attack. 

The service medical records are entirely silent as to any 
complaints or injuries o the lumbar spine.

A December 1946 medical record from Abraham S. Browdie, M.D., 
noted the veteran developed low back pain earlier in the year 
during a malaria attack.  The veteran recalled no injuries or 
back strains.  The examiner noted no limitation of motion, 
spasm, and deformity, relative to the spine or surrounding 
muscles with the exception of very mild lumbar postural 
scoliosis with convexity to the right.    The diagnosis was 
myositis, lumbar, probably toxic (malaria) clinically silent 
at present, moderately symptomatic subjectively.

A VA examination in November 1950 noted the veteran reported 
a ten year history of working as a carpenter in a steel 
mill.  Following the examination the impression was 
occasional manifestations of tenomyofascitis (lumbago), 
likely due to the veteran's tendency towards heavy exertion 
or efforts with the low back more specifically the 
lumbosacral and sacroiliac regions.  The diagnoses were 
chronic manifestations of tenomyofascitis (lumbago), erector 
spinae muscular group, lower back; and incipient 
manifestations of spondylitis, osteoarthritis believed to be 
of traumatic origin. Suspicion of congenitally weak low back.

In a January 1951 rating action service connection was 
granted for osteoarthritis, formerly diagnosed as myositis; 
residuals of malaria and tinnitus. A single 10 percent 
evaluation was assigned.  By rating action in April 1954, a 
separate 10 percent evaluation was assigned for 
osteoarthritis, lumbar spine.

In a February 1956 rating action, the RO proposed to sever 
service connection for osteoarthritis, lumbar spine on the 
basis that the award was clearly and unmistakably erroneous.  

The veteran in August 1956 submitted statements from M.A. 
Rosenbloom, M.D., who noted that he treated the veteran for 
osteoarthritis of the lumbar spine in January 1946, i.e., 
approximately 4 months after service.  A second statement 
from Morry Shapiro, M.D., noted that he treated the veteran 
for lower back pain in his home in December 1945.  

A December 1956 VA field examiner reported that he spoke to 
both physicians.  They noted their statements were based on 
memory and charge records.  No medical records or x-rays were 
available.

By rating action in January 1957 service connection for 
osteoarthritis, lumbar spine was severed.  

In a September 2001 letter from Henry R. Madoff, M.D., he 
noted that the veteran shortly after discharge visited 
several physicians complaining of acute pain in the lower 
back area.  One physician in January 1946 diagnosed 
osteoarthritis of the spine.  Several servicemen offered 
testimony in January 1958 that the veteran injured his back 
in 1945 at the time of a Kamikaze attack.  He noted that 
diagnoses of tenomyofascitis, lumbago, erector spinae 
muscular group, lower back; and incipient manifestations of 
spondylitis, osteoarthritis believed to be of traumatic 
origin, were made in November 1950.  Dr. Madoff further noted 
the granting and then severing of service connection for the 
back disability.  Dr. Madoff opined that the current back 
condition was the result of the explosion from the Kamikaze 
attack.  He added, "There is no doubt in my mind, that the 
back condition is traumatic in origin...."

At an October 2002 VA examination, the veteran reported that 
he picked up a package or crate in service in 1942 and 
developed low back pain.  He denied weakness, numbness, 
paresthesias in legs, bowel or bladder incontinence.  His 
back was taped.  He later felt better and removed the tape.  
The Kamikaze attack and explosion on his ship in 1945 again 
caused low back pain. He was again taped and returned to 
duty.  Post service he worked 371/2 years in the steel mills.  
He periodically had back pain.  His medical history included 
several other debilitating physical conditions including 
osteoarthritis of the knees. 

Physical examination revealed degenerative arthritis of the 
lumbar spine.  It was opined that it was likely the veteran 
had significant degenerative arthritis involving the cervical 
spine.  He also had significant intrinsic atrophy of both 
upper extremities with weakness in the hands.  This may be 
due to his chronic polyneuropathy although it could be due to 
some cervical spinal stenosis.  The examiner opined that:

Given the degenerative nature of his 
spinal pathology, I feel that it is 
unlikely that his spine pathology was 
caused by a specific episode while being 
attacked by (a) kamikaze plane on his 
ship or when he lifted a crate prior to 
that.  It is possible that the explosion 
from the kamikaze plane may have caused a 
short-term exacerbation of his spine 
symptoms.  However given the lack of 
evidence for a significant osseus or 
ligamentous injury in the form of a 
fracture or fracture dislocation, it is 
unlikely that, that specific episode 
resulted in long-term degeneration of his 
lumbar spine.  

In an October 2002 letter from Dr. Madoff, he alleged that 
the October 2002 VA examiner was not a medical doctor, and in 
addition did not review the veteran's claims file prior to 
examination.

In a May 2004 letter from Dr. Madoff, he stated his 
qualifications to medically evaluate the veteran noting that 
his evaluation included a thorough review of all of the 
records submitted to him.  He noted that he did not examine 
the veteran.  

In August 2004, a VA physician reviewed the veteran's claims 
file, medical records, VA examination reports, and Dr. 
Madoff's evaluation.  He noted that it was not likely, less 
than 50 percent chance that the veteran's lumbar arthritis 
was secondary to the isolated incident which occurred in 
service.  He further stated that he was in agreement with the 
October 2002 VA examination report.  Regarding the letters 
from Dr. Madoff, he opined that his opinions were not based 
on any factual basis.  In conclusion he stated that, "it is 
not as likely as not, (not at all likely) that the patient's 
lumbar arthritis is secondary to an injury that occurred in 
military service."

In February 2006 a panel of two VA orthopedists reviewed of 
the veteran's claims file and medical records.  It was noted 
that the veteran served during WWII and reported lumbar pain 
in 1942 while lifting a box.  Subsequently in 1945 his ship 
was damaged in a Kamikaze attack.  He developed back pain 
after being blown backwards during the attack.  In both 
instances his back was taped and the pain subsided.  
Subsequent to discharge from service he worked as a 
laborer/carpenter at a mill for 371/2 years.  This work was 
physical and required lifting of materials.  He reported 
occasional difficulty with low back pain over the years.  It 
was noted that the veteran had multiple medical problems that 
impaired his functioning including chronic axonal 
demyelinating polyneuropathy with subsequent bilateral foot 
drop, diabetes mellitus, as well as decreased B12 levels.  

The orthopedists noted several discrepancies noted in the 
medical records.  The veteran was evaluated in 1946 for low 
lumbar spasms reporting that these developed while resting at 
night and not due to any activity.  At that time he 
specifically denied any prior traumatic event.  The 
veteran did not cite any previous back symptoms relating to a 
1942 lifting of a package, or the 1945 Kamikaze attack.  As 
such the impression was lumbar muscular spasm perhaps due to 
malaria.

The veteran was evaluated in 1950 by an orthopedic surgeon 
who indicated that the veteran had tenomyofascitis (lumbago) 
early osteoarthritic changes, possibly some evidence of 
congenital malformation of the lumbar spine pathology, which 
might be of traumatic origin. However, the 1950 examiner 
attributed this to repetitive work exertion not isolated 
traumatic events or pathology.  In 1954 and 1955 he again was 
diagnosed with early osteoarthritis.

The orthopedists after an extensive review of the medical 
records, veteran's history, and VA examination opined that:

1) It is not at least as likely as not 
that the veteran's lumbar arthritis is 
related to military service.  We both 
conclude that the veteran's current back 
complaints are not related to the two 
isolated events described by the 
veteran.  Rather, they are more likely 
attributable to a post military life of 
heavy manual labor and carpentry.

2) It is not at all likely (not at least 
as likely as not) that the veteran's 
lumbar arthritis manifested itself to a 
compensable degree within one year after 
the veteran's separation from military 
service in October, 1945.  In December 
1946, over a year subsequent to 
discharge, when afforded an orthopedic 
evaluation by Dr. Brodie, the veteran 
himself denied any previous traumatic 
back injuries and did not cite either the 
incident of back pain n 1942 or an injury 
sustained during the Kamikaze attack on 
his ship in 1945.  He denied any trauma 
or significant muscular symptoms.  
Further the veteran then was able to work 
37 1/2 years as a laborer and carpenter, 
which reflects that he did not have any 
significant impairments from the two 
episodes he cited as occurring during 
military service.  It is much more likely 
that the veteran's degenerative changes 
are a natural and progressive 
degenerative change that occurs as we age 
and after a lifetime of strenuous manual 
labor.  There is no medical evidence to 
substantiate that the veteran's current 
medical findings and complaints are 
related to the two traumatic episodes he 
related as occurring in the mid-40's 
during military service.
   
The medical file contains significant treatment records going 
back to the late 1940's.  These reveal that he did not report 
any back injuries post service until the 1950's.  Prior to 
the 1950's all the records including his service records were 
negative for a back injury.  Interestingly the file contains 
a partial diary written by the veteran which records the 
Kamikaze attack in January 1945 but neglects to mention that 
the appellant suffered any back injury during this attack.  
However his two buddies testified during a personal hearing, 
and submitted buddy statements many years later which go into 
detail about his back injury during that attack.

Analysis

After reviewing the evidence of record, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for arthritis of 
the lumbar spine.

Service medical records do not show arthritis of the lumbar 
spine and there was no medical diagnosis of arthritis of the 
lumbar spine during service.  There is no medical evidence 
that arthritis of the lumbar spine was compensably disabling 
within one year after separation from active duty.  

The Board recognizes that Dr. Madoff has attributed the 
veteran's arthritis of the lumbar spine to military service. 
However, the Board assigns greater weight to the opinions 
provided by the VA examiners in October 2002, August 2004, 
and the panel of orthopedists in February 2006, because there 
is no indication that Dr. Madoff examined the veteran or 
thoroughly reviewed the claims file.  Moreover, since service 
medical records are negative for complaints, diagnoses, or 
treatment related to lumbar injury or arthritis of the lumbar 
spine it is apparent that his opinion relies primarily on the 
veteran's self- reported and unsubstantiated history of 
inservice back problems. As noted above, when a medical 
opinion relies at least partially on the veteran's rendition 
of his medical history, the Board is not bound to accept the 
medical conclusion, as it has no greater probative value than 
the facts alleged by the veteran. LeShore.  Hence, the Board 
concludes that this opinion has minimal probative value.

As to assigning greater weight to the opinions provided by 
the VA examiners and specialists that the service medical 
records did not show complaints, diagnoses, or treatment for 
back injuries, the Board acknowledges that lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced. King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, for 
purposes of obtaining a medical opinion as to the origins of 
a disability, the subsequent VA examiners were not obligated 
to accept the veteran's subjective statements as to the 
occurrence of the inservice complaints. In fact, the 
examiners' job is just the opposite.  They were to review the 
record and ascertain whether it included objective medical 
facts that supported the veteran's assertions.  Then using 
those facts, along with their medical expertise, provide an 
opinion as to the origins of the claimant's disabilities. 
This is what was done. Therefore, the Board assigns more 
evidentiary weight to these expert medical opinions.

The Board concludes that arthritis of the lumbar spine was 
neither incurred in nor aggravated by service, and it may not 
be presumed to have been so incurred.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of- the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER


Entitlement to service connection for arthritis of the lumbar 
spine is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


